                                      Case 2:15-cv-00967-KJM-DB Document 131 Filed 08/17/21 Page 1 of 3


                               1      RIVERA HEWITT PAUL LLP
                                      JONTHAN B. PAUL, SBN 215884
                               2      WENDY MOTOOKA, SBN 233589
                                      11341 Gold Express Drive, Suite 160
                               3      Gold River, CA 95670
                                      Tel: 916-922-1200 Fax: 916 922-1303
                               4      Email: JPaul@rhplawyers.com
                                             wmotooka@rhplawyers.com
                               5
                                      Attorneys for Defendants TIMOTHY JONES and
                               6      JOSEPH REEVE
                               7      GARY W. GORSKI (SBN 166526)
                                      LAW OFFICES OF GARY W. GORSKI
                               8      3017 DOUGLAS BLVD. SUITE 150
                               9      ROSEVILLE, CA 95661
                                      916-758-1100
                             10       CIVILRIGHTSATTORNEY@OUTLOOK.COM
                                      WWW.LONEWOLFLAW.COM
                             11
                                      DANIEL M. KARALASH (SBN 176422)
                             12
                                      STRATEGIC LAW COMMAND
                             13       3017 DOUGLAS BLVD. SUITE 150
                                      ROSEVILLE, CA 95661
                             14       (916) 787-1234
                                      DAN@STRATLAW.ORG
                             15       WWW.STRATLAW.COM
                             16
                                      Attorneys for PLAINTIFF,
                             17       SALVADOR SHANNON, an individual

                             18
                                                                      UNITED STATES DISTRICT COURT
                             19
                                                                  EASTERN DISTRICT OF CALIFORNIA
                             20

                             21       SALVADOR SHANNON, as an individual           No.: 2:15-CV-00967 KJM DB
                                      and as a successor in interest to RYAN
                             22       SHANNON,
                                                                                   STIPULATION TO ALLOW
                             23                          Plaintiff,                DEFENDANTS’ DESIGNATION OF A
                                                                                   REPLACEMENT POLICE PRACTICES /
                             24              vs.                                   USE OF FORCE EXPERT; ORDER
                                                                                   THEREON
                             25       COUNTY OF SACRAMENTO, a
                                      government entity, TIMOTHY JONES, an
                             26       individual; and JOSEPH REEVE, an
                                      individual,
                             27
                                                         Defendants.
                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160   STIPULATION TO ALLOW DEF.S’ DESIGNATION OF
      Gold River, CA 95670
         (916) 922-1200               REPLACEMENT EXPERT                           1
                                      Case No. 2:15-CV-00967 KJM DB
                                      Case 2:15-cv-00967-KJM-DB Document 131 Filed 08/17/21 Page 2 of 3


                               1

                               2                WHEREAS, pursuant to the modified scheduling order of November 3, 2016 (Doc. 58),
                               3      defendants disclosed their expert witnesses in this case on July 3, 2017, including police practices
                               4      / use of force expert Joe Callanan of Callanan & Associates;
                               5                WHEREAS Mr. Callanan notified defense counsel in December 2020 of his need to
                               6      withdraw from this case for medical reasons (see attached Exhibit A);
                               7                WHEREAS defendants began to search for a replacement police practices / use of force
                               8      expert;
                               9                WHEREAS, while defendants were searching for a replacement police practices / use of
                             10       force expert, the parties were referred to a settlement conference set for June 24, 2021;
                             11                 WHEREAS the settlement conference was unsuccessful;
                             12                 WHEREAS defendants then retained a replacement police practices /use of force expert,
                             13       David M. Blake, who completed a written report on July 13, 2021;
                             14                 WHEREAS on July 15, 2021, defense counsel initiated a meet and confer with plaintiff’s
                             15       counsel regarding defendants’ proposed designation of Mr. Blake as a replacement expert for Mr.
                             16       Callanan;
                             17                 WHEREAS on July 29, 2021, plaintiff’s counsel stated that they would not oppose the
                             18       designation of Mr. Blake as a replacement expert, if defendants would pay Mr. Blake’s fee for
                             19       two hours of deposition and cover the cost of plaintiff’s copy of the deposition transcript;
                             20                 WHEREAS, defendants agree to plaintiff’s proposal;
                             21

                             22                 THEREFORE, the parties now hereby stipulate, through their counsel of record, as
                             23       follows:
                             24                 1.     Defendants shall be permitted to designate David M. Blake as their police
                             25       practices /use of force expert in place of Joe Callanan, by filing the proposed Defendants’
                             26       Disclosure of Replacement Police Practices / Use of Force Expert Witness Information (attached
                             27       hereto as Exhibit B);
                             28                 2.     Defendants will pay for up to two hours of Mr. Blake’s time at deposition and will
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160   STIPULATION TO ALLOW DEF.S’ DESIGNATION OF
      Gold River, CA 95670
         (916) 922-1200               REPLACEMENT EXPERT                                2
                                      Case No. 2:15-CV-00967 KJM DB
                                      Case 2:15-cv-00967-KJM-DB Document 131 Filed 08/17/21 Page 3 of 3


                               1      also pay for plaintiff’s copy of the deposition transcript.
                               2             IT IS SO STIPULATED.
                               3

                               4      DATE: August 5, 2021                           RIVERA HEWITT PAUL LLP
                               5
                                                                                      /s/ Wendy Motooka
                               6                                                     JONATHAN B. PAUL
                               7                                                     WENDY MOTOOKA
                                                                                     Attorneys for Defendants TIMOTHY JONES and
                               8                                                     JOSEPH REEVE

                               9

                             10       Dated: August 4, 2021                           /s/ Gary W. Gorski (as authorized on 8-4-21)
                             11                                                      Gary W. Gorski
                             12                                                      Attorney for Plaintiff

                             13

                             14
                                                                                     ORDER
                             15

                             16              After considering the Stipulation by and between the parties through their counsel of
                             17       record and good cause appearing, IT IS HEREBY ORDERED THAT:
                             18              1.      Defendants shall be permitted to designate David M. Blake as their replacement
                             19       police practices / use of force expert for Joe Callanan;
                             20              2.      Defendants shall file their Disclosure of Replacement Police Practices / Use of
                             21       Force Expert Witness Information within ten days of the entry of this order; and
                             22              3.      Defendants shall pay Mr. Blake’s hourly fee for up to two hours of deposition
                             23       testimony and shall pay for plaintiff’s copy of the deposition transcript.
                             24              IT IS SO ORDERED.
                             25
                                      DATE: August 17, 2021.
                             26

                             27

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160   STIPULATION TO ALLOW DEF.S’ DESIGNATION OF
      Gold River, CA 95670
         (916) 922-1200               REPLACEMENT EXPERT                                 3
                                      Case No. 2:15-CV-00967 KJM DB
